United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3697
                                    ___________

Darrin C. Savage,                     *
                                      *
            Appellant,                *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
Dennis D. Fastnacht, doing business   * Western District of Missouri.
as DDF Rental Property,               *
                                      * [UNPUBLISHED]
            Appellee.                 *
                                 ___________

                              Submitted: February 13, 2009
                                  Filed: February 24, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Darrin Savage appeals the district court’s1 dismissal--for lack of subject matter
jurisdiction--of his complaint against Dennis Fastnacht and the court’s dismissal of
his motion to amend his complaint.

       Upon de novo review of the district court’s dismissal for lack of subject matter
jurisdiction, see LeMay v. U.S. Postal Serv., 450 F.3d 797, 799 (8th Cir. 2006), we


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
conclude that the district court correctly held that Savage had not met his burden to
establish (1) diversity jurisdiction, see 28 U.S.C. § 1332(a) (diversity requirements);
OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007) (complete
diversity rule); Jones v. Gale, 470 F.3d 1261, 1265 (8th Cir. 2006) (plaintiff has
burden to establish subject matter jurisdiction); or (2) federal question jurisdiction,
even under a liberal construction of the complaint, see 28 U.S.C. § 1331 (federal
question jurisdiction); Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (pro se
complaints are to be construed liberally, but they still must allege sufficient facts to
support claims advanced).

      We further conclude that the district court did not abuse its discretion in
declining to allow Savage to amend his complaint, because the amendments he
proposed would have been futile. See Hammer v. City of Osage Beach, 318 F.3d 832,
844 (8th Cir. 2003) (leave to amend should be denied for, inter alia, futility of
amendment; denial of leave to amend complaint reviewed for abuse of discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B. Savage’s pending motions are
denied.
                     ______________________________




                                          -2-